Citation Nr: 1515562	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral hand disorder.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty in United States Air Force from September 1993 to November 2002.  He subsequently served in the Wyoming Air National Guard and had a period of active duty from November 2009 to June 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran testified before the undersigned Veterans Law Judge in December 2013.  Additional evidence was received along with a waiver of Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The electronic folder in Virtual VA includes a copy of the December 2013 hearing transcript.  Otherwise, the electronic folder in Virtual VA and VBMS include records that are duplicative or irrelevant to the present appeal.  

The issues of entitlement to service connection for a neck disorder, a bilateral knee disorder, obstructive sleep apnea, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

During the December 2013 Board hearing, the Veteran indicated that he wanted to withdraw his appeal as to the issue of entitlement to service connection for a bilateral hand disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of service connection for a bilateral hand disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the December 2013 hearing, the Veteran withdrew the appeal as to the issue of entitlement to service connection for a bilateral hand disorder.  See Hearing Tr. at 2.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER


The appeal for the issue of entitlement to service connection for a bilateral hand disorder is dismissed.
REMAND

First, a remand is required to obtain the Veteran's service treatment records from his first period of active duty from September 1993 to November 2002.  The record reflects that the AOJ obtained the Veteran's Wyoming National Guard records from the State Adjutant General; however, these records do not appear complete.  Specifically, only a few records from the Veteran's first period of active duty from September 1993 to November 2002 are included.  Therefore, the Board finds a remand is required to ensure complete copies of the Veteran's service treatment records are obtained.

Second, a remand is required to obtain the Veteran's service personnel records and to verify whether he had service in the Southwest Asia theater of operations during the Persian Gulf War.  In his June 2010 claim, the Veteran indicated that he was stationed in the Gulf and wished to be included in the "Gulf War Veterans' Health Registry."  During the Board hearing, the Veteran testified that physicians have told him that his neck and knee pain may be related to rheumatoid arthritis or fibromyalgia.  See Transcript (Tr.) at 12-13.  The June 2013 VA examiner opined that the Veteran did not have diagnoses related to his complaints of neck pain.  Currently, the record reflects that the Veteran had foreign service, but it is unclear whether he served in the Southwest Asia theater of operations.  Therefore, the Board finds that a remand is required to determine whether the Persian Gulf War provisions, 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317, are applicable in this case.

Third, a remand is necessary to verify the dates for any periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) during the appellant's service in the Wyoming Air National Guard.  Such verification is relevant to a determination as to whether the claimed disabilities were incurred during a period of qualifying service.  

Fourth, any outstanding private and VA medical records should be obtained.

Fifth, after the foregoing development has been completed, additional VA examinations should be scheduled.  The following history should be considered:  

The Veteran's April 1993 enlistment examination indicates that he had a mild genu valgus knee deformity.  

A November 2005 treatment record reflects that the Veteran injured his left knee while jogging in October 2005.  The impression was internal derangement of the left knee with mild meniscal injury.  An August 2009 record indicates he complained of insomnia and that his wife reported snoring and apneas.  The impression was possible sleep apnea, and he was prescribed Ambien.  

During a period of active duty, an April 2010 Health Questionnaire indicated that the Veteran reported having sleep apnea and physical therapy for his knees, back, and hands.  A May 2010 record shows that the Veteran reported that he had had bilateral knee pain for years with an increase in pain and swelling with running in the past two or three months.  The patella grind test was positive with the right greater than left.  The impression was patellofemoral dysfunction.  A May 2010 record also reflects that the Veteran complained of headaches and pain in his back, hands, and knees.  A May 2010 sleep study shows the Veteran had severe obstructive sleep apnea.  

After a period of active duty, a September 2010 record shows that the Veteran was involved in a motorcycle accident and complained of neck, abdominal, chest, and pelvic pain.  A September 2010 CT scan of the neck showed no acute findings and spondylosis at the C4-C5 and C5-C6 levels.  Subsequent records note knee, neck, and head pain; complaints of headaches; and concussion syndrome.  

A VA examination was conducted in conjunction with the Veteran's claimed sleep apnea in January 2013.  The Board notes that an entrance examination for the period of active duty from November 2009 to June 2010 is not of record; therefore, the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Accordingly, there must be clear and unmistakable evidence that the Veteran's sleep apnea both preexisted his second period of active duty and was not aggravated by such service.  The January 2013 VA examiner opined that the Veteran's sleep apnea clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service; however, the opinion lacks rationale.  The examiner noted that, unless there was injury sustained to the upper respiratory tract, there was no reason that the active duty period would have aggravated the Veteran's sleep apnea.  The examiner did not provide any rationale for determining that sleep apnea preexisted active duty.  Therefore, the Board finds that the January 2013 VA medical opinion is inadequate, and that a remand is required for a supplemental medical opinion.

A VA examination was conducted in conjunction with the Veteran's claimed neck disorder in January 2013.  The VA examiner found no diagnoses related to the neck, noting that January 2013 x-rays of the cervical spine were normal.  The examiner; however, did not address the September 2010 CT scan that showed spondylosis of the cervical spine.  Therefore, the Board finds that the January 2013 VA examination is inadequate and that a remand is required for another examination and medical opinion.

A VA examination was conducted in conjunction with the Veteran's claimed bilateral knee disorder in January 2013.  The examiner noted a diagnosis of patellofemoral dysfunction in May 2010 and a current diagnosis of mild bilateral degenerative joint disease.  The examiner opined that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated by such service.  The Board notes that there is no documented bilateral knee degenerative joint disease prior to or during active duty service.  Therefore, the rationale for this opinion is unclear and inadequate.  Accordingly, the Board finds that a remand is required for another VA examination and medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain complete copies of the Veterans service treatment records for his first period of active duty with the United States Air Force from September 1993 to November 2002.  

The AOJ should also obtain copies of the Veteran's service personnel records, to include any documentation of service in the Southwest Asia theater of operations.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  The AOJ should contact the appropriate entities to verify the specific dates of any periods of active duty, ACDUTRA, and INACDUTRA that the Veteran had in the Wyoming Air National Guard.  (Service personnel documents of record verify the Veteran's National Guard service dates only for the purpose of retirement points and do not indicate his status as active duty, ACDUTRA, or INACDUTRA for specific dates of service other than the period of active duty from November 2009 to June 2010.)  

It should also be determined whether the Veteran served in the Southwest Asia theater of operations while in the Wyoming Air National Guard.

If such information is not available, that fact (and the units/agencies contacted) should be noted in the claims file.  All records and/or responses received should be associated with the claims file.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neck, knees, sleep apnea, and headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Cheyenne VA Medical Center. 

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the January 2013 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's obstructive sleep apnea. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has contended that his sleep apnea began in January 2010 or February 2010 during active duty service.  See Board Hearing Tr. at 4.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After a review of the record on appeal, the examiner should address whether sleep apnea clearly and unmistakably preexisted the Veteran's period of active duty service from November 2009 to June 2010.  If so, he or she should state whether there was an increase in the severity of the preexisting sleep apnea during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the examiner determines that sleep apnea did not clearly and unmistakably preexist this period of active duty service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has sleep apnea that manifested in or is otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed headaches, neck pain, and bilateral knee pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his headaches, bilateral knee pain, and neck pain began during his period of active duty from November 2009 to June 2010.  He also has contended that he was recently diagnosed with rheumatoid arthritis or possibly fibromyalgia related to these complaints.  See Board Hearing Tr. at 12.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A. After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of knee pain, the examiner should identify all current right and left knee disorders, to include stating whether any of the Veteran's knee symptomatology is related to a diagnosis of fibromyalgia.  In so doing, the examiner should address the prior diagnoses of genu valgus, left knee internal derangement, patellofemoral dysfunction, and degenerative joint disease.  

For each diagnosis identified, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.  

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology.  

B.  After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of neck pain, the examiner should identify all current neck disorders, to include stating whether any of the Veteran's neck symptomatology is related to a diagnosis of fibromyalgia.   In so doing, the examiner should address the September 2010 CT scan, which showed spondylosis of the cervical spine.  

For each diagnosis identified, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.  

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology.  

C.  After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of headaches, to include stating whether his headache complaints are a symptom of fibromyalgia.  

For each diagnosis identified, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that any current headache disorder manifested during active service or is otherwise causally or etiologically related to his active service.  

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issues on appeal.  If any benefit sought is not granted, the AOJ should issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


